EXHIBIT 10.6.6

 

2005A AMENDMENT TO LOAN DOCUMENTS

 

THIS 2005A AMENDMENT TO LOAN DOCUMENTS (this “Amendment”), is made and entered
into as of March 10, 2005, by and among (i) JP MORGAN CHASE BANK, N.A.
(successor by merger to BANK ONE, NA with its main office in Chicago, Illinois),
a national banking association (the “Agent Bank”) (JP MORGAN CHASE BANK, N.A.
may also be referred to as a “Bank”); (ii) the BANKS identified on Schedule 1.1
hereto (each a “Bank” and collectively, the “Banks”); (iii) SYPRIS SOLUTIONS,
INC., a Delaware corporation, with its principal office and place of business
and registered office in Louisville, Jefferson County, Kentucky (the “Borrower”)
and (iv) the GUARANTORS identified on Schedule 1.2 hereto (each a “Guarantor”
and collectively, the “Guarantors”).

 

PRELIMINARY STATEMENT:

 

A. Certain of the Guarantors and their Affiliates entered into a Loan Agreement
dated as of March 21, 1997, with the Agent Bank (the “Original Loan Agreement”),
whereby the Agent Bank extended in favor of the Guarantors a revolving line of
credit in the amount of $20,000,000, a term loan in the amount of $10,000,000
and a swing line of credit subfacility in the amount of $5,000,000.

 

B. The predecessors to the Borrower and certain of the Guarantors entered into a
1997A Amended and Restated Loan Agreement dated as of November 1, 1997, with the
Agent Bank (the “1997A Loan Agreement”), whereby the Agent Bank increased the
revolving line of credit to $30,000,000 and the term loan to $15,000,000 and
provided the swing line of credit subfacility in the amount of $5,000,000. The
1997A Loan Agreement was subsequently amended by, among other amendments, the
1998A Amendment to Loan Documents dated as of February 18, 1998.

 

C. The Borrower, certain of the Guarantors, the Agent Banks and the Banks
entered into the 1999 Amended and Restated Loan Agreement dated as of October
27, 1999 (the “1999 Loan Agreement”), which amended, restated and replaced the
Original Loan Agreement and the 1997A Loan Agreement, as amended. The 1999 Loan
Agreement provided for (i) a revolving line of credit in the amount of
$100,000,000, (ii) a swing line subfacility of $5,000,000 and (iii) a letter of
credit subfacility of $15,000,000. The 1999 Loan Agreement was subsequently
amended by the 2000A Amendment to Loan Documents dated as of November 9, 2000
(the “2000A Amendment”).

 

D. The Borrower, certain of the Guarantors, the Agent Bank and the Banks entered
into the 2001A Amendment to Loan Documents dated as of February 15, 2001 and
having an effective date of December 31, 2000 (the “2001A Amendment”) in order
to (i) change certain financial covenants and (ii) make certain other changes as
set forth therein.

 

E. The Borrower, the Guarantors, the Agent Bank and the Banks entered into the
2002A Amendment to Loan Documents dated as of December 21, 2001 and having an
effective date of January 1, 2002 (the “2002A Amendment”) in order to (i) to
restructure, reorganize and/or rename, as applicable, certain of the Guarantors,
and to add a Guarantor and (ii) to amend the 1999 Loan Agreement and other Loan
Documents to reflect such changes in the Guarantors and (iii) make certain other
changes as set forth therein.

 

F. The Borrower, the Guarantors, the Agent Bank and the Banks entered into the
2002B Amendment to Loan Documents dated as of July 3, 2002 (the “2002B
Amendment”) in order to (i) increase the revolving line of credit to
$125,000,000, (ii) add a new participant Bank and (iii) make certain other
changes as set forth therein.

 

G. The Borrower, the Guarantors, the Agent Bank and the Banks entered into the
2003A Amendment to Loan Documents dated as of October 16, 2003 (the “2003A
Amendment”) in order to (i) extend the maturity of the line of credit from
January 2, 2005 to October 16, 2008, (ii) to add a new Section

 



--------------------------------------------------------------------------------

2.1G to the Loan Agreement providing a mechanism for Borrower to increase its
line of credit by an additional $25,000,000 and (iii) to make certain other
changes as set forth therein. The 1999 Loan Agreement, as amended by the 2000A
Amendment, 2001A Amendment, the 2002A Amendment, the 2002B Amendment and the
2003A Amendment, is referred to herein as the “Loan Agreement.”

 

H. The Agent Bank and the Banks in May 2004 consented to the Borrower’s issuance
of $55,000,000 of senior notes pursuant to a note purchase agreement.

 

I. The Borrower in April 2004 created a new subsidiary, Sypris Technologies
Kenton, Inc., a Delaware corporation (“STK”), and the Agent Bank and the Banks
consented to the creation of STK as a subsidiary, on the condition that STK
become a Guarantor under the Loan Agreement. STK became a Guarantor under the
Loan Agreement by executing and delivering to the Agent Bank a Guaranty
Agreement dated June 1, 2004, guarantying the obligations of the Borrower to the
Banks (the “STK Guaranty”).

 

J. The Borrower in June 2004 requested that the Banks consent to the Borrower’s
acquisition of a facility in Toluca, Mexico (the “Toluca Facility”). The Banks
consented to the acquisition of the Toluca Facility. The Borrower created the
following second tier subsidiary and third tier subsidiaries related to the
Toluca Facility: (i) Sypris Technologies Mexican Holdings, LLC (the interests of
which are held by Sypris Technologies, Inc.) and (ii) Sypris Technologies
Mexico, S. de R.L. de C.V. and Sypris Technologies Toluca, S.A. de C.V. (the
interests of which are held by Sypris Technologies Mexican Holdings, LLC and
Sypris Technologies, Inc.) (all of the foregoing Subsidiaries are referred to as
the “Toluca Subsidiaries”).

 

K. The Borrower, the Guarantors, the Agent Bank and the Banks wish to amend the
Loan Documents, among other things, (i) to include provisions related to the
Borrower’s issuance of $55,000,000 of senior notes in May 2004, (ii) to amend
one of the financial covenants of the Loan Agreement, (iii) to include a
provision related to the Toluca Facility and (iv) to make certain other changes.
Terms not defined herein shall have the meanings set forth in the Loan
Agreement.

 

L. Subject to the terms set forth herein, the Banks are agreeable to the
amendments to the Loan Documents set forth herein.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein and for other good and valuable consideration, the
mutuality, receipt and sufficiency of which are hereby acknowledged, the parties
agree as follows:

 

1. AMENDMENTS TO LOAN AGREEMENT.

 

A. Amendment of Definitions Section of Loan Agreement. The following definitions
are added to the Loan Agreement:

 

“$55,000,000 Senior Notes” means the $55,000,000 Aggregate Principal Amount
Senior Notes issued on an unsecured basis pursuant to the Note Purchase
Agreement.”

 

“Note Purchase Agreement” means the Note Purchase Agreement dated as of May 15,
2004 by and among the Borrower and certain lenders party thereto, pursuant to
which the Borrower issued $55,000,000 Senior Notes.

 

B. Amendment to Section 7.2 (Indebtedness, Guaranties, etc.). The following
provision is added to Section 7.2 as subsection H:

 

“H. $55,000,000 Senior Notes.”

 



--------------------------------------------------------------------------------

C. Amendment to Section 7.6 of the Loan Agreement. Section 7.6 of the Loan
Agreement is hereby replaced and restated to read in its entirety as follows:

 

“7.6 Fixed Charge Coverage Ratio. The Borrower shall not permit the Fixed Charge
Coverage Ratio for any Fiscal Quarter to fall below the following applicable
ratio calculated as of the end of the applicable Fiscal Quarter set forth below:

 

Fiscal Quarter Ending

--------------------------------------------------------------------------------

 

Applicable Minimum Ratio

--------------------------------------------------------------------------------

3/31/05

  1.25 to 1.00

6/30/05

  1.25 to 1.00

9/30/05

  1.25 to 1.00

12/31/05

  1.50 to 1.00

3/31/06

  1.75 to 1.00

6/30/06 and thereafter

  2.00 to 1.00

 

D. Agreement Related to Toluca Subsidiaries. Notwithstanding the requirement of
the Loan Agreement that all Subsidiaries of the Borrower become Guarantors, the
Borrower, the Guarantors, the Banks and the Agent Bank agree that the Toluca
Subsidiaries are not required to become Guarantors under the Loan Agreement at
any time prior to the sixtieth (60th) day after the date of this Amendment (the
“Deadline”) but that the Toluca Subsidiaries must become Guarantors by the
Deadline unless other alternative arrangements (such as a pledge of the
interests in the Toluca Subsidiaries to the Agent Bank for the benefit of the
Banks) reasonably satisfactory to the Agent Bank have been made prior to such
Deadline.

 

2. RATIFICATION. Except as specifically amended by the provisions hereinabove,
the Loan Documents remain in full force and effect. The Borrower and Guarantors
reaffirm and ratify all of their respective obligations to Agent Bank and the
Banks under all of the Loan Documents, as amended and modified hereby,
including, but not limited to, the Loan Agreement, the Guaranty Agreements, the
Negative Pledge Agreement and all other agreements, documents and instruments
now or hereafter evidencing and/or pertaining to the Loan Agreement. Each
reference to all or any of the Loan Documents contained in any other of the Loan
Documents shall be deemed to be a reference to such Loan Document, as modified
hereby.

 

3. CONDITIONS PRECEDENT. The Banks’ obligations under this Amendment are
expressly conditioned upon and subject to the following:

 

A. the execution and delivery by the Borrower and the Guarantors, as applicable,
of this Amendment;

 

B. the representations and warranties of the Borrower and the Guarantors as
applicable in this Amendment shall be true and accurate in all respects.

 

4. CONDITIONS SUBSEQUENT. The Banks’ obligations under this Amendment are
expressly conditioned upon and subject to the Borrower’s completing the
following conditions within sixty (60) days after the date hereof:

 

A. delivery to the Agent Bank of a copy of the certificate of the corporate
secretary of Borrower certifying resolutions of the Borrower’s board of
directors to the effect that execution, delivery and performance of this
Amendment have been duly authorized and as to the incumbency of those authorized
to execute and deliver this Amendment and all other documents to be executed in
connection herewith;

 

B. with respect to each corporate Guarantor, delivery to the Agent Bank of a
copy of the certificate of the corporate secretary of each corporate Guarantor
certifying resolutions of such

 



--------------------------------------------------------------------------------

Guarantor’s board of directors to the effect that execution, delivery and
performance of this Amendment have been duly authorized and as to the incumbency
of those authorized to execute and deliver this Amendment and all other
documents to be executed in connection herewith;

 

C. with respect to each non-corporate Guarantor, delivery to the Agent Bank of a
copy of the certificate of the Secretary or other appropriate representative of
such Guarantor (i) certifying as to the authenticity, completeness and accuracy
of, and attaching copies of the written consent of the managers of such
Guarantor authorizing the execution, delivery and performance of this Amendment,
and (ii) certifying the names and true signatures of the officers of such
Guarantor authorized to execute and deliver on behalf of such Guarantor this
Amendment; and

 

D. The Toluca Subsidiaries shall have become Guarantors by the Deadline or other
alternative arrangements (such as a pledge of the interests in the Toluca
Subsidiaries to the Agent Bank for the benefit of the Banks) reasonably
satisfactory to the Agent Bank shall have been made prior to the Deadline.

 

5. REPRESENTATIONS, WARRANTIES, AND COVENANTS OF THE BORROWER. To induce the
Agent Bank and the Banks to enter into this Amendment, the Borrower represents
and warrants to Agent Bank and the Banks as follows:

 

A. The Borrower has full power, authority, and capacity to enter into this
Amendment, and this Amendment constitutes the legal, valid and binding
obligation of the Borrower, enforceable against it in accordance with its
respective terms.

 

B. No uncured Event of Default under the Notes or any of the other Loan
Documents has occurred which continues unwaived by the Agent Bank, and no
Potential Default exists as of the date hereof.

 

C. The Person executing this Amendment on behalf of the Borrower is duly
authorized to do so.

 

D. The representations and warranties made by the Borrower in any of the Loan
Documents are hereby remade and restated as of the date hereof.

 

E. Except as previously disclosed to the Agent Bank or disclosed in the
Borrower’s filings with the Securities and Exchange Commission, copies of which
have been provided previously to the Agent Bank, there are no material actions,
suits, legal, equitable, arbitration or administrative proceedings pending or
threatened against the Borrower, the adverse determination of which could have a
material adverse effect on the Loan Documents, the business operations or
financial condition of the Borrower and the Guarantors taken as a whole, or the
ability of the Borrower to fulfill its obligations under the Loan Documents.

 

6. REPRESENTATIONS, WARRANTIES, AND COVENANTS OF THE GUARANTORS. To induce the
Agent Bank and the Banks to enter into this Amendment, the Guarantors represent
and warrant to the Agent Bank and the Banks as follows:

 

A. each Guarantor has full power, authority, and capacity to enter into this
Amendment, and this Amendment constitutes the legal, valid and binding
obligations of such Guarantor, enforceable against such Guarantor in accordance
with their terms.

 

B. the Person executing this Amendment on behalf of each Guarantor is duly
authorized to do so.

 

C. the representations and warranties made by each Guarantor in any of the Loan
Documents are hereby remade and restated as of the date hereof.

 



--------------------------------------------------------------------------------

D. except as previously disclosed to the Agent Bank, there are no material
actions, suits, legal, equitable, arbitration or administrative proceedings
pending or threatened against any Guarantor, the adverse determination of which
could have a material adverse effect on the Loan Documents, the business
operations or financial condition of the Borrower and the Guarantors taken as a
whole or the ability of any Guarantor to fulfill its obligations under the
Guaranty Agreement.

 

7. MISCELLANEOUS.

 

A. Amendment and Other Fees and Expenses. The Borrower agrees to pay to or for
the account of the Agent Bank, whichever is applicable, upon the closing of this
Amendment (i) any recording or filing fees incurred by Agent Bank in connection
with this Amendment, and (ii) the reasonable fees and expenses of Agent Bank’s
counsel in negotiating, drafting and closing this Amendment, and related
documents up to the amount set forth in a letter from Bank’s counsel to the
Borrower and agreed to by Borrower.

 

B. Illegality. In case any one or more of the provisions contained in this
Amendment should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

 

C. Changes in Writing. No modification, amendment or waiver of any provision of
this Amendment nor consent to any departure by the Borrower or any of the
Guarantors therefrom, will in any event be effective unless the same is in
writing and signed by the Agent Bank, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.

 

D. Successors and Assigns. This Amendment will be binding upon and inure to the
benefit of the Borrower, the Guarantors, the Agent Bank and the Banks and their
respective successors and assigns; provided, however, that neither the Borrower
nor the Guarantors may assign this Amendment in whole or in part without the
prior written consent of the Agent Bank, and the Agent Bank and the Banks at any
time may assign this Amendment in whole or in part, as provided in Section 11 of
the Loan Agreement.

 

E. Amendment Fee. The Borrower shall pay to the Agent Bank for the benefit of
the Banks in proportion to their respective Revolving Credit Facility Pro Rata
Shares as of the date of this Amendment, an amendment fee equal to 10/100 of one
percent (0.10%) of the Revolving Loan Commitments (such amendment fee to be
$125,000 in total). The Borrower shall have no liability to any particular Bank
for its Revolving Credit Facility Pro Rata Share of the amendment fee paid to
Agent Bank if Agent Bank does not properly remit such amount to such Bank;
instead such Bank’s sole remedy in respect thereof shall be against the Agent
Bank.

 

F. Counterparts. This Amendment may be signed in any number of counterpart
copies and by the parties hereto on separate counterparts, but all such copies
shall constitute one and the same instrument.

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Agent Bank, each Bank, the Borrower and each Guarantor
has caused this Amendment to be duly executed as of the day and year first above
written.

 

JP MORGAN CHASE BANK, N.A.

(successor by merger to BANK ONE, NA

with main office in Chicago, Illinois), as the

Agent Bank

By  

/s/ J. Duffy Baker

   

J. Duffy Baker

   

First Vice President

JP MORGAN CHASE BANK, N.A.

(successor by merger to BANK ONE, NA

with main office in Chicago, Illinois), as a

Bank

By  

/s/ J. Duffy Baker

   

J. Duffy Baker

   

First Vice President

BANK OF AMERICA, N.A.

as a Bank

By  

/s/ Bryan Hulker

   

Bryan Hulker

   

Vice President

LASALLE BANK NATIONAL ASSOCIATION

as a Bank

By  

/s/ A. Mark Mital

   

A. Mark Mital

   

First Vice President

SUNTRUST BANK, N.A.

as a Bank

By  

/s/ Anson M. Lewis

   

Anson M. Lewis

   

Vice President

U.S. BANK NATIONAL

ASSOCIATION f/k/a

FIRSTAR BANK, N.A.,

as a Bank

By  

/s/ David A. Wombwell

   

David A. Wombwell

   

Senior Vice President

 



--------------------------------------------------------------------------------

NATIONAL CITY BANK OF KENTUCKY

as a Bank

By  

/s/ Rob King

   

Rob King

   

Senior Vice President

SYPRIS SOLUTIONS, INC. (the “Borrower”) By  

/s/ Anthony C. Allen

   

Anthony C. Allen

   

Vice President and Treasurer

SYPRIS TEST & MEASUREMENT, INC.,

a Delaware corporation (“ST&M”)

(as a “Guarantor”)

By  

/s/ Anthony C. Allen

   

Anthony C. Allen

   

Assistant Secretary

SYPRIS TECHNOLOGIES, INC.

a Delaware corporation (“ST”)

(as a “Guarantor”)

By  

/s/ Anthony C. Allen

   

Anthony C. Allen

   

Assistant Secretary

SYPRIS ELECTRONICS, LLC,

a Delaware limited liability company (“SE”)

(as a “Guarantor”)

By  

/s/ Anthony C. Allen

   

Anthony C. Allen

   

Assistant Secretary

 



--------------------------------------------------------------------------------

SYPRIS DATA SYSTEMS, INC.,

a Delaware corporation (“SDS”)

(as a “Guarantor”)

By  

/s/ Anthony C. Allen

   

Anthony C. Allen

   

Assistant Secretary

SYPRIS TECHNOLOGIES MARION, LLC,

a Delaware limited liability company (“Marion”)

(as a “Guarantor”)

By  

/s/ Anthony C. Allen

   

Anthony C. Allen

   

Assistant Secretary

SYPRIS TECHNOLOGIES KENTON, INC.

a Delaware corporation (“STK”)

(as a “Guarantor”)

By  

/s/ Anthony C. Allen

   

Anthony C. Allen

   

Assistant Secretary

 